Citation Nr: 0524764	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-08 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including bipolar disorder.

2.  Entitlement to service connection for a stomach disorder, 
including gastroesophageal reflux disorder (GERD) and 
diverticulosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision that denied, in pertinent part, 
service connection for bipolar disorder and for GERD (claimed 
as a stomach disorder).  In April 2002, the veteran filed a 
timely notice of disagreement with this decision, and in 
April 2003, the RO issued a statement of the case in this 
matter.  The veteran subsequently perfected his appeal in 
April 2003.

In November 2004, the Board remanded this case for additional 
evidentiary development, and to ensure compliance with the 
Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  The veteran's current psychiatric disability, diagnosed 
as a psychosis, not otherwise specified, and bipolar 
disorder, was not present during service or for several years 
thereafter, and it was not caused by any incident of service.

2.  The veteran's current stomach disorder, diagnosed as 
history of diverticulosis and GERD, was not present during 
service or for several years thereafter, and it was not 
caused by any incident of service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  A stomach disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

The Board notes at the outset that the record suggests that 
the veteran's original claims file was apparently lost, and 
thereafter had to be rebuilt by the RO.  The reconstructed 
claims file, however, contains documents that provide an 
ample basis on which to decide these claims, including the 
veteran's service medical and personnel records, as well as 
all of the post service medical treatment records identified 
by the veteran.  In addition, the Board recognizes its 
heightened obligation to explain its findings and conclusions 
in this case, and to consider carefully the benefit of the 
doubt rule as applicable. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

Historically, the veteran served on active duty in the Air 
Force from September 1974 to August 1976.  His enlistment 
examination, performed in May 1974, noted essentially normal 
findings throughout.  A returned personal check notice, dated 
in May 1975, noted that the veteran had issued a personal 
check which was returned due to insufficient funds.  The 
report cited the veteran's immaturity in handling money as 
the primary cause for this incident.  A record of individual 
counseling, dated in July 1976, noted that the veteran 
required a haircut.  The veteran indicated that he did not 
have the funds for a haircut at that time.  An inservice 
mental health evaluation, performed in July 1976, noted the 
veteran's complaints of headaches, nausea and vomiting.  The 
report noted that he had cited similar symptoms in a prior 
mental evaluation performed in January 1976.  The July 1976 
evaluation indicated that no psychiatric disorder was found; 
however, there was evidence of a character and behavior 
disorder, inadequate personality type, manifested by 
inability to adapt, social ineptness, poor judgment and lack 
of physical and emotional stamina.  In addition, the report 
noted evidence of psychophysiologic cardiovascular disorder 
and psychophysiologic gastrointestinal disorder (diarrhea and 
hyperacidity).  Personnel records, dated in July 1976 and in 
August 1976, noted that the veteran reported late for duty 
due to his reported diarrhea.  His separation examination, 
performed in August 1976, noted no abnormalities on clinical 
evaluation.  A medical history report, completed in August 
1976, noted the veteran's history of frequent or severe 
headaches.  He denied any history of pain or pressure in the 
chest, frequent indigestion, or stomach, liver or intestinal 
trouble.  The veteran was administratively discharge by 
reason of his personality disorder in August 1976.

Following his discharge from the service, in February 1980, 
the veteran was treated for complaints of abdominal cramps, 
diarrhea and dizziness for the past six years.  The report 
concluded with an assessment of probable irritable bowel 
syndrome.  More recent treatment records reflect diagnoses of 
diverticulosis and GERD.

Post service medical records, beginning in 1994, reflect 
diagnoses of depressive disorder, cocaine abuse, and alcohol 
abuse.  The reports at that time also noted that this 
condition was longstanding.  More recent treatment records 
reflect a diagnosis of bipolar disorder.

I.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including psychoses, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

A.  Acquired Psychiatric Disorder

The veteran is seeking service connection for an acquired 
psychiatric disorder.  He alleges that this condition 
resulted from his active duty service, or, in the 
alternative, is secondary to his inservice stomach disorder.

Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for 
personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).

In January 2005, a VA examination for mental disorders was 
conducted.  The VA examiner that he had reviewed the 
veteran's claims folder pursuant to this examination.  The 
report included a detailed psychiatric history of the 
veteran, both during and since his discharge from the 
service.  As for his inservice psychiatric history, the 
report noted the results of the veteran's inservice 
psychiatric evaluations, indicated that there were no clear 
psychiatric symptoms, and that there was evidence of a 
personality disorder, described as inadequate type as 
manifested by inability to adapt, being socially inept, poor 
judgment and lacking stamina.  

Following his discharge from the service, the veteran 
indicated that he went to school to become a civilian 
aircraft mechanic, and that he served as a mechanic from 1976 
until 2001.  The report noted that the veteran had smoked 
marijuana over the years, and used crack cocaine from 1985 
until 2004.  In December 2000, the veteran indicated that he 
began to read the Bible, and became quite interested in 
religion.  By January 2001, he believed he was God, and was 
subsequently hospitalized after informing his minister.  The 
VA examiner noted that the veteran had been diagnosed with 
bipolar disorder for treatment purposes, however, prior 
psychiatric hospitalizations were related to substance abuse.  
The VA examiner noted that it was therefore highly 
speculative to diagnose bipolar mood disorder in the context 
of the veteran's substance abuse.  The VA examiner noted that 
the veteran has had a chronic problem with substance abuse 
from the mid-1970s to the present time, which was not 
constant, but was significant over the decades.  The examiner 
noted that despite the veteran's psychotic episodes in 
December 2000 and in January 2001, bipolar mood disorder 
begins in the teens and 20s, not in the mid to late 40s, 
unless there is an organic reason such as substance abuse.  
The examiner specified that the veteran's grandiose psychosis 
in January 2001 was substance abuse related, as was a day of 
hospitalization after some crack abuse in mid-2004.  The VA 
examiner provided a diagnosis of psychosis, not otherwise 
specified, but resolved in January 2001.  The examiner also 
noted Axis II diagnoses of obsessive compulsive, passive 
aggressive and dependent personality disorders.  

On this record, the Board concludes a chronic acquired 
psychiatric disorder was not found during service, and there 
is no evidence of a psychosis within the first year after 
active duty as required for presumptive service connection.  
A review of the veteran's service medical records revealed 
treatment for and diagnoses of inadequate personality type, 
which was manifested by inability to adapt, social ineptness, 
poor judgment, and lack of physical and emotional stamina.  
As noted above, personality disorders are not diseases or 
injuries within the meaning of the applicable legislation on 
VA compensation benefits, and service connection is 
prohibited for personality disorders.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  The 
first reported post-service medical treatment for a 
psychiatric disorder is not until 1994, over twenty-two years 
after the veteran's discharge from service.  At that time, 
the veteran was hospitalized for four days, receiving 
discharge diagnoses of cocaine dependence, depression and 
alcohol abuse.  The hospitalization report noted that he was 
admitted due to "worsening of his mental condition from 
Cocaine abuse."

Thus, there is no competent medical evidence linking any 
current acquired psychiatric disorder to active duty service.  
Although the veteran contends that his current psychiatric 
disorder resulted from his military service, he, as a layman, 
does not have competence to give a medical opinion on 
diagnosis or etiology of a condition. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical diagnosis cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  

The weight of the credible evidence demonstrates that a 
chronic acquired psychiatric disorder began years after the 
veteran's active duty and was not caused by any incident of 
service.  The condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for an acquired 
psychiatric disorder, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Gastroesophageal Reflux Disorder (claimed as a  Stomach 
Disorder)

The veteran is claiming service connection for a stomach 
disorder. 

Though the veteran contends that a gastrointestinal disorder 
was incurred in service, where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible, and lay assertions of medical status do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Presumptive provisions at 38 C.F.R. § 3.307(a)(3) and § 
3.309(a) allow service connection for certain chronic 
diseases like gastric/duodenal peptic ulcers if they become 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  

Service medical and personnel records show that the veteran 
was treated for a psychophysiological gastrointestinal 
disorder (diarrhea and hyperacidity) during service.

A post service treatment record, dated in February 1980, 
noted the veteran's history of abdominal cramps, diarrhea and 
dizziness for the past six years.  The report concluded with 
an assessment of probable irritable bowel syndrome.  More 
recent treatment records, beginning in 1998, have diagnosed 
the veteran with gastroesophageal reflux disorder.

In April 2005, a VA examination for the stomach was 
conducted.  The VA examiner noted that he had reviewed the 
veteran's claims folder pursuant to the examination.  The 
report noted that the veteran underwent a barium enema in 
June 2001, which showed diverticulosis.  An abdominal series 
performed in June 2003, was unremarkable.  The report 
concluded with diagnoses of history of diverticulosis, well-
controlled with no symptoms of bright red blood per rectum 
over the past three years; history of constipation, probably 
related to medication he is taking for chronic pain syndrome; 
and history of GERD, which is well-controlled on Prilosec.  
The VA examiner opined that the veteran's GERD is not in 
anyway related to his inservice psychiatric treatment.  The 
VA examiner stated that the "only thing that I find on the 
file that may cause or exacerbate his symptoms on GERD are 
the history of smoking."  The VA examiner further noted that 
the veteran's history of bipolar disorder is not related to 
his symptoms of gastrointestinal tract that is 
diverticulosis, hyperacidity, gastroesophageal reflux 
disease, or history of constipation.

Based upon the evidence of record, the Board finds the 
veteran's current stomach disorder, diagnosed as history of 
diverticulosis and GERD, is not shown by the evidence of 
record to have been caused by an established event, injury, 
or disease during active service.  A chronic gastrointestinal 
disorder is not shown during service, and there is no 
probative evidence demonstrating treatment for either 
diverticulosis or GERD until 1998, over twenty years after 
the veteran's discharge from the service.  

Although the veteran believes he has a stomach disorder a 
result of active service, he is not a licensed medical 
practitioner and he is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, based 
upon the evidence of record, the Board finds service 
connection for stomach disorder is not warranted.  

In terms of presumptive service connection, it is noted that 
in-service the veteran was not diagnosed as having a peptic 
ulcer (gastric or duodenal), nor did the most recent VA 
examination diagnose the veteran as having a peptic ulcer.  

The most recent VA examination did not generate a nexus 
opinion between any of the current stomach disorders, 
diagnosed as history of diverticulosis and GERD, and the 
veteran's service.  The examiner reviewed the veteran's 
claims file, and effectively did not find any medical 
association between service and post-service (including 
current), symptomatology.

As such, the elements necessary to establish service 
connection have not been presented.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999) (holding that service connection 
requires medical evidence of a current disability; medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  Thus, the preponderance 
of the evidence is against the claim of service connection, 
and the benefit of the doubt is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the December 2001 letter sent to the 
veteran, the March 2002 rating decision, April 2003 statement 
of the case (SOC), and April 2005 supplemental statement of 
the case.  These documents collectively provided notice of 
elements (1), (2), (3), and (4) see above.  In addition, 
these documents provided specific information as to why his 
claims were being denied, and of the evidence that was 
lacking.  The veteran was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the April 2003 SOC, and he 
is not currently claiming that VA has failed to comply with 
the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not 
accomplished in this case.  However, the claimant still has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  The Board further notes that the veteran has 
previously received a VA examinations for each of his claims 
for service connection herein.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claims herein.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claims herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for a stomach disorder is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


